DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Applicant’s Submission of a Response
Applicant’s submission of a response on 9/15/2022 has been received and considered. In the response, Applicant amended claims 1, 4, 5, 10, 14, 17 and 18. Therefore, claims 1 - 20 are pending. Further, Applicant amended the specification, which has been approved for entry. 
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to gameplay incentives without significantly more. The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
A patent may be obtained for “any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.” 35 U.S.C. §101. The Supreme Court has held that this provision contains an important implicit exception: laws of nature, natural phenomena, and abstract ideas are not patentable. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014); Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (“Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). Notwithstanding that a law of nature or an abstract idea, by itself, is not patentable, the application of these concepts may be deserving of patent protection. Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293-94 (2012). In Mayo, the Court stated that “to transform an unpatentable law of nature into a patent eligible application of such a law, one must do more than simply state the law of nature while adding the words ‘apply it.’” Mayo, 132 S. Ct. at 1294 (citation omitted).
In Alice, the Supreme Court reaffirmed the framework set forth previously in Mayo “for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of these concepts.” Alice, 134 S. Ct. at 2355. The first step in the analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.” Id. If the claims are directed to a patent-ineligible concept, then the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination’” to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 132 S. Ct. at 1298, 1297). In other words, the second step is to “search for an ‘inventive concept’- i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (brackets in original) (quoting Mayo, 132 S. Ct. at 1294). The prohibition against patenting an abstract idea “cannot be circumvented by attempting to limit the use of the formula to a particular technological environment or adding insignificant post-solution activity.” Bilski v. Kappos, 561 U.S. 593, 610-11 (2010) (citation and internal quotation marks omitted). The Court in Alice noted that ‘”[s]imply appending conventional steps, specified at a high level of generality,’ was not ‘enough’ [in Mayo] to supply an ‘inventive concept.’” Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294).
Examiners must perform a Two-Part Analysis for Judicial Exceptions. In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention. Claims 1 and 10 are directed to a system and a method, which fall into the four statutory categories. However, claims that fall within one of the four subject matter categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas. See Diamond v. Chakrabarty, 447 U.S. 309 (1980).
In Step 2A, it must be determined whether the claimed invention is ‘directed to’ a judicially recognized exception. More particularly, representative claim 1 recites the following (with emphasis):
Claim 1: A system comprising: 
a processor; and 
a memory device which stores a plurality of instructions, which when executed by the processor, cause the processor to: 
responsive to social media content distributed on a social media site and a social media benefit triggering event occurring based on a tracked amount of social media activity associated with the social media content distributed on the social media site satisfying a threshold amount of social media activity,  automatically cause a display, by a display device, of a benefit incurred in association with the social media content, wherein the social media content is generated in association with a gaming establishment prior to being distributed on the social media site and the social media activity occurs independent of the processor.
The bold portions of representative claim 1 generally encompass the abstract idea, with substantially similar features found in claims 10 and 14.  Dependent claims 2- 9, 11 – 13 and 15 – 20 further define the abstract idea by introducing various mental processes and methods of organizing human activities and/or encompass implementation of the abstract idea (e.g., using a server, a processor, a memory device and a display, which is addressed further below). 
 Under Step 2A, prong 1, these features compare to an abstract idea. The instant abstract idea compares to other abstract ideas identified by the courts, such as methods of organizing human activities, because it involves managing personal behavior of the player and interactions between people in a social activities. Such features also compare to mental processes because they involve determine a triggering event from player’s social media activity and offering an incentive during gameplay which can be done with paper and pen, with no particular algorithm stated or required by the claims.  Either way, the claims can be done manually. 
Under Step 2A, prong 2, the instant claims do not integrate the abstract idea into a practical application because they merely provide instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, add only extra solution activity to the abstract idea, and/or generally link the use of the abstract idea to a particular technological environment or field of use. Therefore, the claims are directed to the judicially recognized exception of an abstract idea.
Under Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception. The claims encompass the following additional element(s) or combination of elements in the claim(s) other than the abstract idea per se:  a server, a processor, a memory device and a display to carry out the abstract idea. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself (see Alice, 573 U.S. at 212)
More specifically, the additional elements are generic, conventional, and well-known in the art of wager gaming and/or devices that represent extra-solution activity. The computer components are purely generic and may be desktop or laptop computers, servers, or other types of computers. Such features are also considered extra-solution activity.
Taking the claimed elements individually yields no difference from taking them in combination because each element simply performs its respective function as discussed above. The claims do not purport to improve the functioning of a computer itself, nor do they effect an improvement in any other technology or technical field. Instead, the additional features merely amount to an instruction to apply the abstract idea using generic, functional, and conventional components well-known in the art. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S._(2014).


Response to Arguments
Applicant's arguments filed on 9/15/2022 have been fully considered but they are not persuasive. Applicant argues that the newly amended language has overcome the 101 rejection, more specifically states the claims are not mental processes or certain methods of organizing human activity, the Examiner respectfully disagrees. 
As mentioned in the previous office action, The October 2019 guidance states on pages 4-5 that certain methods of organizing human activity encompass both activity of a single person as well as activity that involves multiple people (social media is considered as activity that involves multiple people).  The guidance also notes that certain activities between a person and a computer may still fall into the category of certain methods of organizing human activity.  Therefore, the instant claims, which include benefit transactions involving one or more users, are properly construed as certain methods of organizing human activity.
According to the October 2019 Update on Subject Matter Eligibility, a claim that requires a computer may still recite a mental process (see p. 8).  The October 2019 guidance clearly states that claims can recite a mental process even if they are claimed as being performed on a computer.  This is because, in pertinent part, courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the limitations are not performed entirely in the human mind.  Thus, while the instant claims include recitations of generic computer activity, including displaying information on a display screen, this alone is not sufficient to demonstrate that a claim does not recite a mental step.
The limitations are not indicative of an inventive concept (“significantly more”), as there is no improvement to the functioning of a computer, or to any other technology to technical field. Therefore, the claimed invention is directed to an abstract idea in gameplay incentives executed on generic and conventional computing devices.  There is not any indication that the invention provides a technological solution to a technical problem.  Rather, the claimed invention merely recites a technological environment in which the abstract idea is to be practiced. Therefore, the 101 rejection has been maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863. The examiner can normally be reached Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.D/Examiner, Art Unit 3715                                                                                                                                                                                                        
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715